Case 8:19-cv-00219-CEH-SPF Document 22 Filed 08/20/19 Page 1 of 1 PageID 120



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

ANTHONY TANNER,

       Plaintiff,

v.                                                        Case No: 8:19-cv-219-T-36SPF

ENGLEWOOD WATER DISTRICT,

       Defendant.


                        NOTICE OF MEDIATION CONFERENCE

      Anthony Tanner, by and through undersigned counsel, gives notice that mediation in this

case has been reset for Monday, June 15, 2020, at 10:00 a.m., before Mediator Peter J. Grilli. The

mediation will be held at Mr. Grilli’s office, 3001 W. Azeele St. Tampa, FL, 33609, (813) 874-1002.

      Respectfully submitted this 20th day of August, 2019, by:

                                                /s/ Kathryn S. Piscitelli
                                                Kathryn S. Piscitelli
                                                Florida Bar No. 368598
                                                P.O. Box 691166
                                                Orlando, FL 32869-1166
                                                Phone: (407) 491-0143
                                                Email: kpiscitelli1@cfl.rr.com
                                                Secondary email: kpiscitelli2@gmail.com
